United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3838
                         ___________________________

                              United States of America

                              lllllllllllllllllllll Appellee

                                            v.

                               Michael James Sheets

                              lllllllllllllllllllll Appellant
                                     ____________

                     Appeal from United States District Court
                       for the Western District of Missouri
                                 ____________

                              Submitted: June 10, 2013
                                Filed: June 14, 2013
                                   [Unpublished]
                                   ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       After Michael Sheets pleaded guilty to receiving child pornography over the
Internet, see 18 U.S.C. § 2252(a)(2), distributing child pornography over the Internet,
see id., and possessing child pornography, see 18 U.S.C. § 2252(a)(4), the district
court1 imposed sentence. In calculating his sentencing guideline range, the court
added several enhancements to Mr. Sheets's base offense level, including one for
possessing 600 or more pornographic images, see U.S.S.G. § 2G2.2(b)(7)(D).
Though the court arrived at a guideline range of 210 months to 240 months, a
calculation not challenged here, it sentenced Mr. Sheets to 145 months' incarceration.
Mr. Sheets appeals, asserting that the enhancement for possessing 600 or more
images is unconstitutional. He also contends that his sentence was unreasonable
because it was "framed" around a guidelines range inflated by an unconstitutional
enhancement and was unwarranted by the sentencing factors set forth in 18 U.S.C.
§ 3553(a).

       Mr. Sheets's main argument on appeal is that the sentencing enhancement for
possessing 600 or more images, see § 2G2.2(b)(7)(D), was included in the guidelines
in violation of the separation-of-powers doctrine because it was promulgated by
Congress rather than the Sentencing Commission, see PROTECT Act, Pub. L.
No. 108-21, § 401(i)(1)(C), 117 Stat. 650 (2003). He contends that the holding in
United States v. Mistretta, 488 U.S. 361 (1989), suggests that the guidelines were
constitutional only because the Sentencing Commission, rather than Congress,
produced them. Since we have already rejected this exact argument, see United
States v. Bastian, 603 F. 3d. 460, 464-65 (8th Cir. 2010), we reject it here. And
Mr. Sheets thus cannot prevail on his related contention that the unconstitutionality
of § 2G2.2(b)(7)(D) caused his sentence to be unreasonable.

       We discern, moreover, no abuse of discretion in the court's evaluation of the
18 U.S.C. § 3553(a) sentencing considerations in fixing Mr. Sheets's sentence.
Mr. Sheets received a significant downward variance, and "it is nearly inconceivable
that the court abused its discretion in not varying downward still further," see United


      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.

                                         -2-
States v. Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam) (internal quotation
marks and citation removed). District courts have "wide latitude to weigh the
§ 3553(a) factors," United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009), and,
during Mr. Sheets's sentencing, the district court thoughtfully and conscientiously
discussed its assessment of each of the relevant statutory factors as they applied to the
circumstances of this case.

      Affirmed.
                        ______________________________




                                          -3-